67 So.3d 428 (2011)
Roberto ESTAPE, Petitioner,
v.
Barbara Ann SCHERER, Respondent.
No. 4D11-2133.
District Court of Appeal of Florida, Fourth District.
August 10, 2011.
Bonnie Sockel-Stone and Lindsay Agranoff of Elser & Foster-Morales, LLC, Miami, for petitioner.
Terry Ellen Fixel of Fixel & LaRocco, Hollywood, for respondent.
*429 PER CURIAM.
Petitioner brings this petition for writ of certiorari to review an order that denies his motion for protective order. We grant relief in part and remand for the trial court to further consider the relationship between petitioner and Dr. Seidman and whether petitioner was a "patient" as contemplated by Florida Statute section 90.503(1)(b), and whether he waived any such protection. The record furnished to this court reveals conflict between Dr. Seidman's anticipated role with respect to "reunification" as represented to the court at the May 2011 hearings, and the signed "Informed Consent for Treatment." Dr. Seidman's deposition may proceed so long as he does not detail petitioner's precise communications until the trial court revisits the nature of their relationship.
WARNER, TAYLOR and DAMOORGIAN, JJ., concur.